Citation Nr: 0532512	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
fracture.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
residuals of a gunshot wound, left shoulder, Muscle Group IV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
cervical spine fracture, peripheral neuropathy, Meniere's 
disease, and hypertension.  The appellant indicated 
disagreement with that decision but later limited his appeal 
only to the issued as listed on the title page above.  

In September 2003, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the issues of service connection for a cervical 
spine fracture and peripheral neuropathy.  

In pertinent part, the veteran is service-connected for 
residuals of a gunshot wound to the left shoulder, Muscle 
Group IV, with fractured scapula head, and a scar to the 
upper dorsal spine.  

The veteran contends that he has a disability manifested by a 
fracture to the C-7 vertebra.  He alleges that such vertebra 
was fractured when he sustained a gunshot wound during 
service.  Further, he attributes current peripheral 
neuropathy to his service-connected gunshot wound disability.  

Post-service records reflect that in July 1989, the veteran 
slipped and fell on his back and left shoulder.  He was 
initially diagnosed with a strain of the trapezius and 
musculature between the cervical spine and scapula.  In May 
2001, the veteran sustained a fracture to his C-2 vertebra 
following a motor vehicle accident.  He testified that a 
physician treating him for the C-2 fracture noted evidence of 
the earlier C-7 fracture.  

There is evidence that the veteran has a current disability 
manifested by arthritis of the shoulders and peripheral 
neuropathy.  The veteran has yet, however, to be afforded a 
VA examination for purposes of determining the current 
nature, extent, and etiology of the claimed disability.  VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, the 
veteran should be scheduled for an examination.  

Prior to any examination, the veteran should be afforded an 
additional opportunity to identify or submit evidence 
pertinent to the claims on appeal.  

In correspondence received subsequent to the hearing, it was 
reported that the veteran was receiving disability payments 
from the Social Security Administration (SSA).  Documents 
pertaining to that award and any medical records used to 
reach that determination are not associated with the claims 
folder.  While SSA records are not controlling for VA 
determinations, they may be pertinent to the claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, 
the RO should attempt to obtain these records.   

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:  

1.  The veteran should be requested to 
provide the names and addresses of all 
medical providers who have treated him 
for the disorders at issue since service; 
most importantly any physicians who 
treated him in connection with the 2001 
motor vehicle accident.  The RO should 
then request all pertinent records from 
those providers, if not already of 
record.  .  

2.  The RO should contact the SSA and 
request any documentation of the award 
for disability benefits and the medical 
records upon which the award was based.  

3.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should arrange for the veteran to undergo 
VA examination for purposes of examining 
the current nature, extent, and etiology 
of the claimed fracture of the C-7 
vertebra and peripheral neuropathy.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
must include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests, 
studies, and x-rays should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to the following:  (1)  Does 
the veteran have a current disability 
manifested by a fractured C-7 vertebra?  
(2)  Is it at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any fractured C-7 
vertebra or residual thereof is the 
result of injury or disease incurred in 
or aggravated by the veteran's service or 
due to or aggravated by his service-
connected residuals of a gun shot wound 
to the left shoulder, Muscle Group IV, 
with fractured scapula head, or scar to 
the upper dorsal spine?  (3)  With 
respect to any peripheral neuropathy 
found, is it at least as likely as not 
that such was incurred in or aggravated 
by the veteran's service or due to or 
aggravated by his service-connected 
residuals of a gun shot wound to the left 
shoulder, Muscle Group IV, with fractured 
scapula head, or scar to the upper dorsal 
spine?  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a cervical spine 
fracture and peripheral neuropathy in 
light of all pertinent evidence and legal 
authority.  

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO' s 
determinations) and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

